The present application, filed on or after 16 March 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION

This office action is in response to Applicant’s submission filed on 13 June 2022.     THIS ACTION IS NON-FINAL.

Status of Claims

Claims 1-2, 4-6, 8-9, 11-16, 18-20 are pending.
Claims 3, 7, 10, 17 are cancelled.
Claim 1-2, 4-6, 8-9, 11-16, 18-20 are rejected under 35 U.S.C. 101 for being directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more.
There is no art rejection for claims 1-2, 4-6, 8-9, 11-16, 18-20.

Claim Rejections - 35 USC § 101

35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Judicial Exception
Claims 1-2, 4-6, 8-9, 11-16, 18-20of the claimed invention are directed to a judicial exception, an abstract idea, without significantly more. 
 (Independent Claims)  With regards to claim 1 / 8 / 15, the claim recites a method  / system / system, which falls into one of the statutory categories.
2A – Prong 1: Claim 1 / 8 / 15, in part, recites 
 “training a first classifier on the , background samples; classifying the input samples containing target classes via the trained first classifier with a confidence score for the one or more background classes; selecting negative classes from the classified input samples, wherein the selected negative classes exclude background classes of classified input samples having confidence scores higher than a first threshold and wherein the selected negative classes exclude background classes of the classified input samples having confidence scores lower than a second threshold wherein the second threshold is lower than the first threshold; selecting samples from the background samples corresponding to the selected negative classes; and training a second classifier on a combined set of the input samples and samples selected from the background samples to classify samples input to the second classifier as one of the target classes or a negative class” (mental process), as drafted, is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components.  That is, other than reciting general computing device, nothing in the claim element precludes the step from practically being performed in the mind.  For example, but for the language about generic computer components, “training”, “classifying”, “selecting”, in the limitation citied above could be performed by human analyzer using paper / pen / calculator (e.g., a human data analyzer could select data to build statistical model for classifying data), see Appendix 1 to October 2019 Update: Subject Matter Eligibility Life Sciences & Data Processing Examples, Example 43, Step 2A Prong One, p.4, “Note that even if most humans would use a physical aid (e.g., pen and paper, a slide rule, or a calculator) to help them complete the recited calculation, the use of such physical aid does not negate the mental nature of this limitation”.  .  If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components, then it falls within the “Mental Processes” grouping of abstract ideas.  Accordingly, the claim recites an abstract idea.
2A – Prong 2: This judicial exception is not integrated into a practical application.  In particular, claim 1 / 8 / 15 recites the additional elements: (a) generic computer elements (generic processor coupled to memory); (b) “obtaining a set of input samples containing target classes; obtaining a set of background samples containing background classes different from the target classes” (insignificant extra solution activity). For (a), these computer components are recited at a high-level of generality (i.e., as a generic processor performing a generic computer function) such that it amounts no more than mere instructions to apply the exception using a generic computer component.  For (b), these steps are insignificant extra solution activity, like mere data gathering and output, MPEP.2106.05(g). Accordingly, this additional elements do not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea.  Claim 1 / 8 / 15 is directed to an abstract idea.
2B Analysis:  The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception.  As discussed above with respect to integration of the abstract idea into a practical application, the use of one or more generic hardware computer component does not add anything significant to the abstract idea. The claim is not patent eligible.
 (Dependent claims) 
Claims 2, 4-6 / 9, 11-14 / 16, 18-20 are dependent on claim 1 / 8 / 15 and include all the limitations of claim 1 / 8 / 15. Therefore, claims 2, 4-6 / 9, 11-14 / 16, 18-20 recite the same abstract ideas. 
With regards to claims 2 / 9 / 16, the claim recites further limitation “further comprising merging similar selected negative classes to a fewer number of selected negative classes to reduce an amount of background samples used to train the second classifier”, which is further limitation on data processed, and does not include additional elements that are sufficient to amount to significantly more than the judicial exception because the additional elements when considered both individually and as an ordered combination do not amount to significantly more than the abstract idea.  The claim is not patent eligible.
With regards to claims 4-6 / 11-14 / 18-20, the claim recites further limitation on data processed, and does not include additional elements that are sufficient to amount to significantly more than the judicial exception because the additional elements when considered both individually and as an ordered combination do not amount to significantly more than the abstract idea.  The claim is not patent eligible.





Art Rejection Analysis

There is no art rejection for claims 1-2, 4-6, 8-9, 11-16, 18-20.  When reading the claim in light of the specification, none of the references of record alone or in combination disclose or suggest the combination of limitations specified in claims 1-2, 4-6, 8-9, 11-16, 18-20.   
Regarding the amended independent claim 1, the primary reason for no art rejection is the inclusion of the following specific elements, in combination with the other elements cited, which is not found in the prior art of record:
“…. selecting negative classes from the classified input samples, wherein the selected negative classes exclude background classes of classified input samples having confidence scores higher than a first threshold and wherein the selected negative classes exclude background classes of the classified input samples having confidence scores lower than a second threshold wherein the second threshold is lower than the first threshold; selecting samples from the background samples corresponding to the selected negative classes; and training a second classifier on a combined set of the input samples and samples selected from the background samples to classify samples input to the second classifier as one of the target classes or a negative class.…”.
Claims 8, 15 are substantially similar to claim 1. The arguments as
given above for claim 1 are applied, mutatis mutandis, to claims 8, 15, therefore there is also no art rejection of claim 1 are applied accordingly.
Regarding the dependent claims 2, 4-6 / 9, 11-14 / 16, 18-20 are dependent on claim 1 / 8 / 15, which include all the limitations of the independent claim 1 / 8 / 15, therefore there is also no art rejection for claims 2, 4-6 / 9, 11-14 / 16, 18-20.

The followings are references closest to the invention claimed:
Jiang et al., US-PGPUB NO.20160335521A1 [hereafter Jiang] teaches classifier with negative samples.  Jiang does not teach using two thresholds for excluding selecting negative classes and to exclude background classes.
Lin et al., “Class-imbalanced classifiers for high-dimensional data”, Briefings in Bioinformatics, Vol.14, No.1, 13-26, 9 March 2012 [hereafter Lin] teaches negative classes for training classifiers.  Lin does not teach using two thresholds for excluding selecting negative classes and to exclude background classes.
Shama et al., US-PGPUB NO.20180068231A1 [hereafter Shama] teaches using threshold for data classification.  Shama does not teach using two thresholds for excluding selecting negative classes and to exclude background classes.


Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to TSU-CHANG LEE whose telephone number 571-272-3567.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Omar Fernandez Rivas, can be reached 571-272-2589.  
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/TSU-CHANG LEE/
Primary Examiner, Art Unit 2128